Citation Nr: 1003373	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-37 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The appellant had active service for one month and 22 days 
from November 1956 to January 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In an action dated in July 2007, this case was remanded by 
the Board for additional development, including a records 
search and administration of a VA mental disorders 
examination to determine the current diagnosis and etiology 
of any mental disorder.  


FINDING OF FACT

The appellant does not have an acquired psychiatric disorder, 
to include PTSD, that is related to his military service.


CONCLUSION OF LAW

The appellant does not have an acquired psychiatric disorder, 
to include PTSD, that is the result of disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d), 
(f), 4.125(a) (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
December 2004, October 2007, and February 2008.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured by the RO's subsequent actions.  
Id.)   

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised him of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  The appellant was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the 
appellant's service treatment record (STR) file and service 
personnel record file, and secured an examination in 
furtherance of his claim.  The Board noted in its July 2007 
remand that there was no report in the record of a 
psychiatric hospitalization, and remanded for further 
development, including acquisition of any missing medical 
records.  On remand, records were sought from the U.S. Naval 
Hospital at Beaufort, South Carolina, and from the Naval 
Hospital at Charleston, South Carolina.  Both responded that 
they had no relevant records.  The hospital at Charleston 
reported that the records had been archived, and that those 
records should be obtained from the National Personnel 
Records Center (NPRC).  The NPRC was contacted, but responded 
that no records were located.  In light of the foregoing, the 
Board finds that VA has fulfilled its duty to obtain records 
thought to be in the custody of the Federal government.  See 
38 C.F.R. § 3.159(c)(2) (VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).  

The appellant was advised in the course of his VCAA 
notifications of the types of evidence needed to support his 
claim based on his alleged personal assault by a drill 
sergeant, and was asked to provide detailed information, 
including names of witnesses and identity of treating 
physicians, and was provided a PTSD stressor questionnaire.  
The Veteran did not respond to this request for additional 
evidence, nor did he return the PTSD stressor questionnaire.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to 
assist is not a one-way street; a veteran cannot passively 
wait for help where he may or should have information 
essential in obtaining evidence).  VA has no duty to inform 
or assist that was unmet.  

II.  Background

As noted in the introduction, the Board remanded in July 
2007, inter alia, to obtain any missing medical records.  
While additional records were not found, the report of a Navy 
Aptitude Board, which contains a medical officer's report, 
the report of a clinical psychologist, and which reflects the 
findings of the appellant's psychiatric admissions in 
December 1956, is of record, and the Board has no reason to 
believe that the Aptitude Board report is not accurate.  

The appellant contends that he has a mental disorder, thought 
by him to be PTSD, that is related to a beating he reportedly 
sustained while in recruit training in December 1956.  The 
appellant's STRs show that he was seen in sick bay in the 
pre-dawn hours of December 12, 1956, following discovery of 
the appellant exhibiting unusual behavior in his barracks.  
The veteran contends that this was after a beating at the 
hand of a drill instructor.  The sick bay report also served 
as a consultation request for a neurological examination that 
was conducted on December 20, 1956.  The provisional 
diagnosis was dissociative reaction.  

The appellant was subsequently referred to an Aptitude Board 
by the psychiatric unit at a nearby Naval Hospital.  The 
December 31, 1956, report of the Aptitude Board contained the 
medical officer's report that noted that the appellant was 
seen by the medical officer of the day on December 12, 1956, 
who also happened to be a member of the psychiatric staff.  
(The report of the December 12 admission is of record, and 
the following is based on that report and the medical 
officer's report contained in the Aptitude Board Report.)  
The report shows that the appellant was brought to the 
dispensary during the night complaining of shortness of 
breath and cramps, and acting quite bizarre in his speech and 
mannerisms, and apparently was unaware of his surroundings.  
No specific diagnosis was made at the time, but it was felt 
that the appellant was in either a severely hysterically 
disturbed episode, or might even have been psychotic.  He was 
sent to the psychiatric ward for observation, where his 
strange behavior passed in about an hour's time.  He appeared 
"perfectly normal" the following morning.  The appellant's 
physical and neurological examinations at the time of 
admission and later in the day of admission were reported as 
negative.  

The evidence shows that the appellant was again brought to 
sick bay on December 24, 1956, and was then admitted to the 
psychiatric ward where, according to the Aptitude Board's 
report, the appellant revealed that he had a long history of 
passive attitudes and difficulty in making friends.  With 
tears, he expressed a great wish to return home.  It was 
reported that the appellant described a conflict in that his 
mother was pressing to get him a hardship discharge, but that 
he had a desire to serve, though the medical officer's report 
noted that the Veteran's motivation was extremely doubtful at 
that time.  The medical officer noted that the Veteran 
complained of multiple physical complaints, and many 
emotionally determined complaints such as nervousness and 
depression.  

The foregoing led the medical officer to opine that the 
Veteran was not a good candidate for continued military 
service because of a tendency to develop these hysterical 
symptoms.  The medical officer continued that the Veteran's 
clinical picture was typical of an excessively passive and 
over-dependent, somewhat hysterical recruit who was prone to 
develop multiple physical symptoms in the face of emotional 
distress.  The medical officer concluded that the likelihood 
of any adequate adjustment to the stresses of military life 
was remote.  

The Aptitude Board reported that the clinical psychologist's 
report noted episodes of fainting, cramping, vomiting, etc., 
that had occurred while the Veteran was undergoing recruit 
training appeared to be a manifestation of the appellant's 
ambivalence toward mother and country.  

The Aptitude Board concluded that the appellant was 
unsuitable for service in the Marine Corps.  The Aptitude 
Board further concluded that the Veteran's condition existed 
prior to entry into service and was not aggravated by 
service.  The appellant was subsequently given a General 
Discharge under honorable conditions due to unsuitability.  

At a March 2007 hearing before the undersigned Veterans Law 
Judge, the appellant testified that he had never sought 
treatment for a mental disorder, and therefore had no current 
diagnosis.  

On remand the appellant was afforded a VA mental disorders 
examination to determine the current diagnosis and etiology 
of any mental disorder.  That examination was conducted in 
December 2009.  The examiner recounted the appellant's 
account of events averred to have occurred while the 
appellant was in recruit training.  The examiner noted that 
the appellant reported having been beaten by his drill 
sergeant, and that this continued to cause the appellant 
emotional distress.  The appellant also reported that he had 
had no previous mental health therapies or psychiatric 
hospitalizations.  

The appellant dated the onset of his mental problems to his 
active duty service.  His symptoms reportedly included 
anxiety, depression, loss of interest, particularly within 
the previous five to six years, recurrent and intrusive 
memories, suicidal ideations without plan, "and a constant 
fear that others would find out about his failure in the 
Marine Corps."  The examiner found no impairment from an 
occupational viewpoint, and mild impairment from a social 
viewpoint.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was anxiety disorder, not 
otherwise specified (NOS).  There was no diagnosis on Axis II 
(personality disorders and mental retardation).  The Axis III 
(general medical conditions) diagnosis was medical conditions 
as documented in the record (noted by the examiner to 
include, diabetes, sleep apnea, and black lung disease).  In 
Axis IV (psychosocial and environmental problems) the 
examiner noted social stressors.  The Axis V (global 
assessment of functioning (GAF) score) report was 70, which 
the examiner noted indicated some mild symptoms.  

The examiner concluded that, based on his assessment of the 
appellant's mental status, his history, evaluation of his 
stressors, and the documentation available to the examiner, 
the appellant's described symptoms appeared to be directly 
related to his military service.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  

Service connection for PTSD specifically requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (which requires a diagnosis in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

In PTSD claims based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate his/her account of the stressor incident.  
38 C.F.R. § 3.304(f)(3).  Examples of such evidence include, 
but are not limited to records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found on these resources.  Id.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306.  

Here, the appellant does not have a current diagnosis of 
PTSD.  Service connection for PTSD therefore is not 
warranted, and the provisions of 38 C.F.R. § 3.304(f) (4), 
which allow for certain corroborating evidence to be used in 
PTSD claims based on personal assault, are not applicable. 

As noted above, however, the appellant has recently been 
diagnosed with anxiety disorder, NOS.  The VA examiner also 
provided a medical opinion of a nexus between the current 
anxiety disorder and the appellant's military service.  The 
examiner's nexus opinion, however, is predicated on his 
assumption that the beating described to him by the appellant 
happened.  However, the Board finds that there is no credible 
evidence that the beating averred by the appellant occurred, 
and therefore no credible evidence of an in-service 
incurrence or aggravation of an injury or disease.  

The appellant has averred that he was beaten by his drill 
instructor while in recruit training.  However, there is no 
credible evidence of that in the record.  The appellant's 
STRs discuss complains of shortness of breath and cramps, but 
none related to physical assault.  Moreover, physical and 
neurological examinations at the time were reported as 
normal, even shortly after the time when the appellant claims 
he was beaten.  In short, other than the appellant's averment 
that he was assaulted by his drill instructor, there is no 
evidence of record that any assault took place.  There are 
circumstances, notably participation in combat, where an 
appellant's testimony alone will suffice.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  Here, however, given that the 
appellant never completed recruit training, it is clear that 
the combat presumption is not for application here.  

Thus, while there is evidence of a current mental disorder, 
and a medical opinion that that disorder is related to the 
appellant's military service, the medical opinion was based 
on the underlying premise that an assault occurred and 
therefore is of no evidentiary value.  This is so because the 
evidence does not show that an assault took place.  The Board 
does not find the appellant's story credible because he was 
seen by medical authorities and there was no suggestion of 
physical injury or even a complaint by the appellant 
regarding physical injury.  Service connection for the 
Veteran's diagnosed anxiety disorder (NOS) is therefore not 
warranted based on an in-service assault.  

As noted, a pre-existing injury or disease will be considered 
to have been aggravated by active service, but only where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306.  Here, based on the evidence before it, the 
Aptitude Board determined, as does the Board, that the 
appellant's mental condition, preliminarily diagnosed as 
dissociative disorder, existed prior to service, but was not 
aggravated by service.  While the appellant's enlistment 
examination report did not document any mental abnormality, 
the appellant himself revealed to his caretakers in the 
course of his December 24, 1956, admission that he had a long 
history of passive attitudes, difficulty in making friends.  
See also Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (the 
baseline used to measure any worsening of appellant's 
psychiatric disability was not the happenstance of whether he 
was symptom-free when he enlisted).  Problems such as 
experienced by the appellant so shortly after entry into 
service and the medical judgment of caretakers regarding the 
onset of the disability amount to clear and unmistakable 
evidence that the disability pre-existed service and was not 
aggravated thereby.  38 U.S.C.A. § 1111 (West 2002).  

Thus, based on the appellant's own admission of a pre-
existing condition, and the Aptitude Board's definitive 
medical opinion that there was a pre-existing condition that 
was not aggravated by military service, the Board finds that 
service connection is not warranted.  

The Board acknowledges that it was a flare-up of the 
appellant's pre-existing condition that precipitated his 
discharge because of that disability, but finds that that 
flare-up did not constitute an aggravation of the disability.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) 
(intermittent flare-ups during service of a preexisting 
injury or disease not sufficient to be considered 
"aggravation in service" unless the underlying condition 
itself, as contrasted to symptoms, was worsened).  In finding 
that there was no aggravation, the Aptitude Board's 
contemporaneous medical opinion affirmed that there was no 
worsening of the underlying condition itself.  There is no 
medical evidence of record to refute this.  In fact, the 
appellant himself has noted that he has not had problems 
since service that he thought required treatment.

The Board acknowledges the veteran's contention that he has a 
current mental disorder that is related to his to his brief 
military service.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2009).  Consequently, the veteran's 
own assertions as to the etiology of his anxiety disorder 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
appellant's current psychiatric disability is not traceable 
to disease or injury incurred in or aggravated during active 
military service.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


